UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-140645 TONGJI HEALTHCARE GROUP, INC . (Exact name of registrant as specified in its charter) Nevada 99-0364697 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 5 Beiji Road Nanning, Guangxi, People’s Republic of China (Address of principal executive offices) (Zip Code) 011-86-771-2020000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 13, there are 15,812,191shares of $0.001 par value common stock issued and outstanding. 2 FORM 10-Q TONGJI HEALTHCARE GROUP, INC. INDEX Page PART I. Financial Information 4 Item 1. Financial Statements (Unaudited). 4 Condensed Consolidated Balance Sheets as ofSeptember 30, 2012 and December 31, 2011 (Unaudited). 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the ThreeandNine Months Ended September 30, 2012 and 2011(Unaudited). 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited). 6 Notes to Condensed Consolidated Financial Statements as ofSeptember 30, 2012 (Unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II. Other Information 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. Mine Safety Disclosures. 28 Item 5. Other Information. 28 Item 6. Exhibits. 28 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The unaudited condensed consolidatedfinancial statements of registrant as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 follow. The condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fairpresentation of the results for the interim periods presented. All such adjustmentsare of a normal and recurring nature. TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Due from related parties Medicine supplies Prepaid expenses and other current assets Total Current Assets Equipment, net Construction in progress Long-term deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Other payables Current portion of notes payable Total Current Liabilities Note payable Contingent liability Total Liabilities SHAREHOLDERS' DEFICIT Preferred stock; $0.001 par value, 20,000,000 shares authorized and none issued and outstanding - - Common stock; $0.001 par value, 100,000,000 shares authorized and 15,812,191 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Shareholders' Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TONGJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, OPERATING REVENUE In-patient service revenue $ Out-patient service revenue Total operating revenue OPERATING EXPENSES Salary and fringes Medicine and supplies Administrative expenses Depreciation expense ) Contingency loss - - Other operating expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Other income Interest expense, net of income ) Total Other Expense ) LOSS BEFORE INCOME TAXES ) Provision for income taxes - NET LOSS ) Foreign currency translation gain (loss) ) NET COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net income (loss) per common stock-Basic and Diluted $ ) $ ) $ ) $ ) Weighted average common stock outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 TONJI HEALTHCARE GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation expense Stock option expense Increase/(decrease)in assets and liabilities: Accounts receivable ) ) Medical supplies ) Prepaid expense and other current assets ) ) Accounts payable and accrued expenses ) Other payables Contingent liability - Total adjustments ) Net Cash Provided By (Used In) Operating Activities ) Cash flows from investing activities: Acquisitions of fixed assets ) ) Construction in Progress ) ) Due from related parties ) ) Long term receivable - ) Net Cash Used in Investing Activities ) ) Cash flows from financing activities: Payments of capital lease ) - Proceeds from note payable - Note payable repayment - ) Due to related parties Net Cash Provided by Financing Activities Effects of foreign currency translation Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents-Beginning of Period Cash and Cash Equivalents-Ending of Period $ $ Cash Paid During the Year for: Income taxes $
